                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6       TYRONE L.,1                                       Case No. 18-cv-04575-TSH
                                   7                     Plaintiff,
                                                                                             ORDER RE: CROSS-MOTIONS FOR
                                   8               v.                                        SUMMARY JUDGMENT
                                   9       Andrew M. Saul, et al.,                           Re: Dkt. Nos. 22, 27
                                  10                     Defendants.

                                  11

                                  12                                          I.     INTRODUCTION
Northern District of California
 United States District Court




                                  13            Plaintiff Tyron L. brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

                                  14   of a final decision of Nancy A Berryhill, then-Acting Commissioner of Social Security, denying

                                  15   Plaintiff’s claim for disability benefits.2 Pending before the Court are the parties’ cross-motions

                                  16   for summary judgment. ECF Nos. 22 (Pl.’s Mot.), 27 (Def.’s Mot.). Pursuant to Civil Local Rule

                                  17   16-5, the motions have been submitted on the papers without oral argument. Having reviewed the

                                  18   parties’ positions, the Administrative Record (“AR”), and relevant legal authority, the Court

                                  19   hereby DENIES Plaintiff’s motion and GRANTS Defendant’s cross-motion for the following

                                  20   reasons.

                                  21                                           II.   BACKGROUND
                                  22   A.       Age, Education and Work Experience
                                  23            Plaintiff is 49 years old. AR 79. While attending school he was assigned to special

                                  24   education classes due to a learning disability. AR 38. He completed either the eighth or ninth

                                  25

                                  26   1
                                         Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
                                  27   recommendation of the Committee on Court Administration and Case Management of the Judicial
                                       Conference of the United States.
                                       2
                                  28     This action was originally brought against Acting Commissioner Nancy Berryhill. Pursuant to
                                       Fed. R. Civ. Proc. 25(d), Andrew M. Saul was automatically substituted as the Defendant.
                                   1   grade of school but was “kicked out” for being a “problem child.” AR 36-37. Plaintiff’s last job

                                   2   was at Nordstrom through the temp agency Volt in 2004. AR 39. His duties encompassed

                                   3   “basically just hanging up clothes.” AR 44. He was fired due to missing too many days of work.

                                   4   AR 46. Prior to Nordstrom, Plaintiff worked in a warehouse doing various temp jobs. AR 427.

                                   5   B.     Medical Evidence
                                   6          1.      Eastmont Wellness Center
                                   7          On September 30, 2014, Plaintiff met with a treating mental health provider at Eastmont

                                   8   Wellness Center, Jacqueline Shiels, acting under the supervision of Hilary Combs, Psy.D., who

                                   9   diagnosed him with Post-Traumatic Stress Disorder (“PTSD”). AR 427-35. Plaintiff reported that

                                  10   he had learning problems, including a history of special education and a lack of education beyond

                                  11   the ninth grade. AR 428, 430. He also reported sleep- and pain-related concerns. AR 430.

                                  12   Plaintiff told Ms. Shiels, “I am not that good with paperwork . . . I did not do good in school.” Id.
Northern District of California
 United States District Court




                                  13   Ms. Shiels assigned a Global Assessment of Functioning score of 58,3 and upon a mental status

                                  14   examination, documented that Plaintiff exhibited slowed thinking, partial insight, and moderately

                                  15   impaired ability to make reasonable decisions. AR 426, 431.

                                  16          Plaintiff saw Ms. Shield once more on October 7, 2014. AR 424-26. His primary concern

                                  17   was getting refills of pain medication. AR 424. Ms. Shields told Plaintiff to consult with a

                                  18   primary care practitioner about an antidepressant that could help him with his pain management,

                                  19   and she suggested a psychology follow up in four to six weeks. AR 425.

                                  20          2.      Katherine Wiebe, Ph.D.
                                  21          Katherine Wiebe, Ph.D., is an examining psychologist who performed a psychological

                                  22   evaluation of Plaintiff on March 6, 2017, including a clinical interview, administration of ten

                                  23   separate psychological tests, and review of Plaintiff’s medical and mental health records. AR 516-

                                  24

                                  25
                                       3
                                        A Global Assessment of Functioning (“GAF”) score is a numerical summary of a clinician’s
                                       judgment of an individual's psychological, social, and occupational functioning on a hypothetical
                                  26   continuum of mental health on a scale of one hundred. See Diagnostic and Statistical Manual of
                                       Mental Disorders, 32-34 (4th ed. text rev. 2000). A GAF of 51-60 indicates moderate symptoms
                                  27   (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in
                                       social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).
                                  28
                                       Diagnostic and Statistical Manual of Mental Disorders IV (DSM-IV) 31-34 (4th ed. 2000).
                                                                                          2
                                   1   533. As noted in her report, the evaluation was based on one session of client contact. AR 517.

                                   2          Dr. Wiebe diagnosed Plaintiff with: Major Depressive Disorder, recurrent episode, severe

                                   3   with anxious distress; PTSD; other specified personality disorder with Schizoid Personality Traits,

                                   4   Avoidant Personality Traits, Paranoid Personality Features, and Antisocial Personality Features;

                                   5   Unspecified neurocognitive disorder; Specific learning disorder, with impairment in written

                                   6   expression. AR 529. She determined his PTSD was associated with his history of violence,

                                   7   including having been stabbed. AR 528. She also noted that he takes medication to treat his

                                   8   anxiety, depression and pain. Id.

                                   9          Dr. Wiebe also indicated that Plaintiff has severe impairments in attention/concentration,

                                  10   short-term memory, long-term memory, language, visual-spatial organization, and ADLs. AR

                                  11   532. She determined that he has moderate to severe impairment in executive functioning and

                                  12   social functioning; moderate impairment in judgment/insight; and mild impairment in intellectual
Northern District of California
 United States District Court




                                  13   functioning, orientation, and motor/praxis. Id. She explained that Plaintiff’s cognitive problems

                                  14   impair his ability to attend to, remember, and follow through with tasks and directions. AR 529.

                                  15   Dr. Wiebe also determined he has problems accomplishing activities of daily living due to his

                                  16   psychiatric and cognitive functioning problems. Id. She noted he has tendencies for cognitive

                                  17   distortions, emotional dysregulation, and problems with social interactions. Id. He also has

                                  18   problems with depression, irritability, social avoidance, paranoid thinking, hypervigilance,

                                  19   suspiciousness, fatigue, and anger outbursts. Id. Dr. Wiebe concluded that he would have

                                  20   difficulties being able to relate and communicate effectively and reliably with supervisors, co-

                                  21   workers, and the public in a work environment and that, due to his long-term cognitive and

                                  22   psychiatric disorder symptoms, he would have difficulty being able to work on a full-time basis

                                  23   for two years, even if he did not use any more substances. Id.

                                  24          Dr. Wiebe did not evaluate his physical medical problems as they are beyond the scope of

                                  25   her assessment. Id. As to potential for treatment, Dr. Wiebe reported that “[a]lthough there may

                                  26   be some difficulty in engaging him in serious therapy, compliance need not be problematic with

                                  27   extra efforts devoted to showing a caring attitude.” AR 525.

                                  28
                                                                                        3
                                   1          3.      Gino Inesi, MFT

                                   2          On December 24, 2012, Gino Inesi, MFT, completed a “Mental Health Clinician’s

                                   3   Confidential Report” form that documented a diagnosis of PTSD and a GAF of 55. AR 536-37.

                                   4   Inesi found Plaintiff had marked limitations in several mental work-related categories, including

                                   5   the ability to: carry out very short and simple instructions; maintain attention for extended periods-

                                   6   two hour segments or more; work in coordination or proximity to others without being unduly

                                   7   distracted by others; make simple work-related decisions; complete a normal workday and work-

                                   8   week without interruptions from psychologically based symptoms and to perform consistent pace

                                   9   without an unreasonable number and length of rest periods; and respond appropriate to changes in

                                  10   a routine. AR 536-37.

                                  11          4.      Farrell Barnett, M.D.
                                  12          On August 5, 2014, Plaintiff saw primary care doctor Farrell Barnett, M.D., complaining
Northern District of California
 United States District Court




                                  13   of back, neck, and knee pain and requesting Dr. Barnett complete a form for General Assistance.

                                  14   AR 448-50. Plaintiff reported that he could not stand to be around people and therefore he felt he

                                  15   was unable to work. AR 448. On psychiatric exam, Dr. Barnett found Plaintiff oriented as to

                                  16   time, place, person, and situation; had normal insight and exhibits normal judgment; and

                                  17   demonstrated appropriate mood and affect. AR 450. Psychiatric findings at a subsequent

                                  18   appointment on September 16, 2014, were likewise normal. AR 439-41. In a patient plan dated

                                  19   September 16, 2014, Dr. Barnett instructed Plaintiff to stop using marijuana to help with insomnia.

                                  20   AR 442. Dr. Barnett indicated he would refer Plaintiff “to psychology” for possible anxiety. Id.

                                  21   Subsequent treatment records from Dr. Barnett consistently show normal mental status findings

                                  22   and do not mention any mental disorders. AR 510, 514-15, 548.

                                  23          5.      Patricia Spivey, Psy.D.
                                  24          On December 4, 2014, Patricia Spivey, Psy.D., performed a psychological evaluation. AR

                                  25   478-81. Dr. Spivey documented Plaintiff’s complaints of paranoia and fear of heights and small

                                  26   spaces. AR 479. However, she observed that he was alert and oriented, had a neutral mood and

                                  27   congruent affect, had unremarkable thought content, and had a linear, goal-directed thought

                                  28   process. Id. Her test results showed Plaintiff had deficits across areas including verbal
                                                                                         4
                                   1   comprehension, reasoning, calculations, processing speed, memory, calculation, abstraction

                                   2   ability, and he had borderline to extremely low IQ scores. AR 479-80. However, she questioned

                                   3   the validity of the test results, noting that Plaintiff made little effort on the test and responded “I do

                                   4   not know” after numerous questions, when the answers could have been worked out with minimal

                                   5   effort. AR 480. Ultimately, Dr. Spivey diagnosed Plaintiff with Polysubstance Dependence,

                                   6   Anxiety Disorder, and Antisocial Personality Disorder. Id. She found that Plaintiff has no

                                   7   impairment in his ability to: follow simple or complex instructions, maintain adequate pace or

                                   8   persistence to complete 1-2 step simple repetitive tasks or complex tasks, maintain adequate

                                   9   attention/concentration, adapt to changes in job routine, verbally communicate effectively with

                                  10   others, and communicate effectively in writing. AR 480-81. Further, she found that Plaintiff only

                                  11   had mild impairment in the ability to maintain emotional stability/predictability and moderate

                                  12   impairment in withstanding the stress of a routine work day and in interacting appropriately with
Northern District of California
 United States District Court




                                  13   coworkers, supervisors and the public on a daily basis. AR 481.

                                  14                  III.   SOCIAL SECURITY ADMINISTRATION PROCEEDINGS
                                  15           On July 31, 2014, Plaintiff filed a claim for Disability Insurance Benefits, alleging

                                  16   disability beginning on January 1, 1997. AR 79-80, 93-94, 214, 218. Plaintiff subsequently

                                  17   amended his alleged onset date to September 1, 2004. AR 15, 335. On January 23, 2015, the

                                  18   Social Security Administration denied Plaintiff’s claim, finding he did not qualify for disability

                                  19   benefits. AR 136-45. Plaintiff subsequently filed a request for reconsideration, which was denied

                                  20   on May 8, 2015. AR 149-59. On September 10, 2015, Plaintiff requested a hearing before an

                                  21   Administrative Law Judge (“ALJ”). AR 162, 164-67. ALJ Evangelina P. Hernandez conducted a

                                  22   hearing on April 10, 2017. AR 34-78. Plaintiff testified in person at the hearing and was

                                  23   represented by counsel, Alan Dunnigan.

                                  24   A.      Plaintiff’s Testimony
                                  25           Plaintiff testified he has anxiety that is triggered when he is around a lot of people. AR 50.

                                  26   He gets nervous, dizzy, has difficulty breathing, and he starts to feel like he is going to faint. Id.

                                  27   For example, he testified to being nervous during his testimony and as a result feeling like his

                                  28   heart was racing and he wanted to leave. Id. He feels the same way in public spaces. Id. Plaintiff
                                                                                           5
                                   1   testified to feeling paranoid around crowds of people and “being on heights.” AR 51. The effects

                                   2   of his paranoia are the same as those of his anxiety: dizziness, difficulty breathing, and feeling

                                   3   faint. Id. At the time of his testimony, he was taking Trazadone, a sleep aid, and pain medication.

                                   4   Id.

                                   5          Plaintiff testified that he was fired in 2004 during his probationary period at Nordstrom

                                   6   because he missed too many days of work, which he said was due to being stressed out and

                                   7   hospitalized. AR 39-40, 43-46. He testified he was fired from every job he ever had, with the

                                   8   reasons varying from being too late to not getting along with others. AR 49. All his employers

                                   9   said he had an “attitude problem.” Id. He also struggled with following instructions at work. AR

                                  10   68.

                                  11          Plaintiff stays mostly at home, watching television or playing games on his phone, and

                                  12   does not have any hobbies or activities outside the home. AR 53. For the most part, he only
Northern District of California
 United States District Court




                                  13   ventures outside to smoke a cigarette and stretch his legs. AR 54. He lives with his landlady who

                                  14   performs most household tasks for him (such as cooking and cleaning) and reminds him of his

                                  15   medical appointments. AR 54, 57. Plaintiff stated that he has thought about suicide, has hurt

                                  16   other people, and been hurt by others through physical violence. AR 56. He testified that he had

                                  17   been beaten up and he was in a number of motorcycle accidents and bad car accidents, but he was

                                  18   never treated at a hospital, explaining that he did not like hospitals and went only if he had to. AR

                                  19   47. He testified that when he was messing around with “a bunch of friends,” a car fell on his left

                                  20   leg and crushed it, but he did not pursue treatment. AR 48.

                                  21          Regarding physical ailments, Plaintiff testified that he can probably lift 10 to 15 pounds.

                                  22   AR 60. He stated that simple tasks like making the bed cause pain in his back. Id.

                                  23          Plaintiff struggled with alcoholism since his teenage years. AR 63. He stopped drinking

                                  24   liquor and switched to beers after doctors warned him about long term effects of drinking on his

                                  25   liver. AR 63-64. He also smokes marijuana a couple of times a month. AR 66.

                                  26   B.     ALJ’s Decision and Plaintiff’s Appeal
                                  27          On June 19, 2017, the ALJ issued an unfavorable decision finding Plaintiff was not

                                  28   disabled. AR 12-25. This decision became final when the Appeals Council declined to review it
                                                                                         6
                                   1   on March 13, 2017. AR 1-3. Having exhausted all administrative remedies, Plaintiff commenced

                                   2   this action for judicial review pursuant to 42 U.S.C. § 405(g). On January 16, 2019, Plaintiff filed

                                   3   the present Motion for Summary Judgment. On March 14, 2019, Defendant filed a Cross-Motion

                                   4   for Summary Judgment.

                                   5                                    IV.   STANDARD OF REVIEW
                                   6          This Court has jurisdiction to review final decisions of the Commissioner pursuant to 42
                                   7   U.S.C. § 405(g). An ALJ’s decision to deny benefits must be set aside only when it is “based on
                                   8   legal error or not supported by substantial evidence in the record.” Trevizo v. Berryhill, 871 F.3d
                                   9   664, 674 (9th Cir. 2017) (citation and quotation marks omitted). Substantial evidence is “such
                                  10   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Biestek
                                  11   v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citation and quotation marks omitted). It requires
                                  12   “more than a mere scintilla,” but “less than a preponderance” of the evidence. Id.; Trevizo, 871
Northern District of California
 United States District Court




                                  13   F.3d at 674.
                                  14          The court “must consider the entire record as a whole, weighing both the evidence that
                                  15   supports and the evidence that detracts from the Commissioner’s conclusion, and may not affirm
                                  16   simply by isolating a specific quantum of supporting evidence.” Trevizo, 871 F.3d at 675 (citation
                                  17   and quotation marks omitted). However, “[w]here evidence is susceptible to more than one
                                  18   rational interpretation, the ALJ’s decision should be upheld.” Id. (citation and quotation marks
                                  19   omitted). “The ALJ is responsible for determining credibility, resolving conflicts in medical
                                  20   testimony, and for resolving ambiguities.” Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)
                                  21   (citation and quotation marks omitted).
                                  22          Additionally, the harmless error rule applies where substantial evidence otherwise supports
                                  23   the ALJ’s decision. Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012). “[A]n error is
                                  24   harmless so long as there remains substantial evidence supporting the ALJ’s decision and the error
                                  25   does not negate the validity of the ALJ’s ultimate conclusion.” Id. (citation and quotation marks
                                  26   omitted). A court may not reverse an ALJ’s decision because of a harmless error. Id. at 1111
                                  27   (citation omitted). “[T]he burden of showing that an error is harmful normally falls upon the party
                                  28   attacking the agency’s determination.” Id. (citation and quotation marks omitted).
                                                                                        7
                                   1                                            V.    DISCUSSION

                                   2   A.     Framework for Determining Whether a Claimant Is Disabled
                                   3          The regulations promulgated by the Commissioner of Social Security provide for a five-

                                   4   step sequential analysis to determine whether a Social Security claimant is disabled.4 20 C.F.R. §

                                   5   404.1520. The sequential inquiry is terminated when “a question is answered affirmatively or

                                   6   negatively in such a way that a decision can be made that a claimant is or is not disabled.” Pitzer

                                   7   v. Sullivan, 908 F.2d 502, 504 (9th Cir. 1990). During the first four steps of this sequential

                                   8   inquiry, the claimant bears the burden of proof to demonstrate disability. Valentine v. Comm’r

                                   9   Soc. Sec. Admin., 574 F.3d 685, 689 (9th Cir. 2009). At step five, the burden shifts to the

                                  10   Commissioner “to show that the claimant can do other kinds of work.” Id. (quoting Embrey v.

                                  11   Bowen, 849 F.2d 418, 422 (9th Cir. 1988)).

                                  12          The ALJ must first determine whether the claimant is performing “substantial gainful
Northern District of California
 United States District Court




                                  13   activity,” which would mandate that the claimant be found not disabled regardless of medical

                                  14   condition, age, education, and work experience. 20 C.F.R. § 404.1520(a)(4)(i), (b). Here, the ALJ

                                  15   determined Plaintiff had not performed substantial gainful activity since September 1, 2004. AR

                                  16   18.

                                  17          At step two, the ALJ must determine, based on medical findings, whether the claimant has

                                  18   a “severe” impairment or combination of impairments as defined by the Social Security Act. 20

                                  19   C.F.R. § 404.1520(a)(4)(ii). If no severe impairment is found, the claimant is not disabled. 20

                                  20   C.F.R. § 404.1520(c). Here, the ALJ determined Plaintiff had the following severe impairments:

                                  21   alcohol abuse, anxiety disorder, and antisocial personality disorder. AR 18.

                                  22          If the ALJ determines that the claimant has a severe impairment, the process proceeds to

                                  23   the third step, where the ALJ must determine whether the claimant has an impairment or

                                  24   combination of impairments that meet or equals an impairment listed in 20 C.F.R. Part 404, Subpt.

                                  25   P, App. 1 (the “Listing of Impairments”). 20 C.F.R. § 404.1520(a)(4)(iii). If a claimant’s

                                  26
                                  27   4
                                        Disability is “the inability to engage in any substantial gainful activity” because of a medical
                                  28   impairment which can result in death or “which has lasted or can be expected to last for a
                                       continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).
                                                                                         8
                                   1   impairment either meets the listed criteria for the diagnosis or is medically equivalent to the

                                   2   criteria of the diagnosis, he is conclusively presumed to be disabled, without considering age,

                                   3   education and work experience. 20 C.F.R. § 404.1520(d). Here, the ALJ determined Plaintiff did

                                   4   not have an impairment or combination of impairments that meets the listings. AR 19.

                                   5          Before proceeding to step four, the ALJ must determine the claimant’s Residual Function

                                   6   Capacity (“RFC”). 20 C.F.R. § 404.1520(e). RFC refers to what an individual can do in a work

                                   7   setting, despite mental or physical limitations caused by impairments or related symptoms. 20

                                   8   C.F.R. § 404.1545(a)(1). In assessing an individual’s RFC, the ALJ must consider all the

                                   9   claimant’s medically determinable impairments, including the medically determinable

                                  10   impairments that are nonsevere. 20 C.F.R. § 404.1545(e).

                                  11          In the RFC assessment, the ALJ assesses the claimant’s physical and mental abilities, as

                                  12   well as other abilities affected by the claimant’s impairments. Id. §§ 404.1545(b)-(d), 416.945(b)-
Northern District of California
 United States District Court




                                  13   (d). With respect to a claimant’s physical abilities, “[a] limited ability to perform certain physical

                                  14   demands of work activity, such as sitting, standing, walking, lifting, carrying, pushing, pulling, or

                                  15   other physical functions (including manipulative or postural functions, such as reaching, handling,

                                  16   stooping or crouching), may reduce [a claimant’s] ability to do past work and other work.” Id. §§

                                  17   404.1545(b), 416.945(b). With respect to a claimant’s mental abilities, “[a] limited ability to carry

                                  18   out certain mental activities, such as limitations in understanding, remembering, and carrying out

                                  19   instructions, and in responding appropriately to supervision, coworkers, and work pressures in a

                                  20   work setting, may reduce [the claimant’s] ability to do past work and other work.” Id. §§

                                  21   404.1545(c), 416.945(c). Additionally, “[s]ome medically determinable impairment(s), such as

                                  22   skin impairment(s), epilepsy, impairment(s) of vision, hearing or other senses, and impairment(s)

                                  23   which impose environmental restrictions, may cause limitations and restrictions which affect other

                                  24   work-related abilities.” Id. §§ 404.1545(d), 416.945(d).

                                  25          Here, the ALJ determined Plaintiff has the RFC to perform light work: he could lift and/or

                                  26   carry 20 pounds occasionally and 10 pounds frequently; sit, stand, or walk six hours each in an

                                  27   eight-hour workday; frequently perform all postural activities; perform simple work with routine

                                  28   and repetitive tasks; and could occasionally interact with the general public, coworkers, and
                                                                                         9
                                   1   supervisors. AR 20.

                                   2          The fourth step of the evaluation process requires that the ALJ determine whether the

                                   3   claimant’s RFC is sufficient to perform past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv);

                                   4   404.1520(f). Past relevant work is work performed within the past 15 years that was substantial

                                   5   gainful activity, and that lasted long enough for the claimant to learn to do it. 20 C.F.R. §

                                   6   404.1560(b)(1). If the claimant has the RFC to do his past relevant work, the claimant is not

                                   7   disabled. 20 C.F.R. § 404.1520(a)(4) (iv). Here, the ALJ determined Plaintiff could not perform

                                   8   past relevant work. AR 23.

                                   9          In the fifth step of the analysis, the burden shifts to the Commissioner to prove that there

                                  10   are other jobs existing in significant numbers in the national economy which the claimant can

                                  11   perform consistent with the claimant’s RFC, age, education, and work experience. 20 C.F.R. §§

                                  12   404.1520(g); 404.1560(c). The Commissioner can meet this burden by relying on the testimony of
Northern District of California
 United States District Court




                                  13   a vocational expert or by reference to the Medical-Vocational Guidelines. at 20 C.F.R. pt. 404,

                                  14   Subpt. P, App. 2. Lounsburry v. Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006). 5 Here, the ALJ

                                  15   determined that Plaintiff is not disabled and could perform to other jobs that exist in significant

                                  16   numbers in the national economy. AR 24.

                                  17   B.     Plaintiff’s Arguments
                                  18          Plaintiff raises six arguments: (1) the ALJ erred in evaluating medical opinions; (2) the
                                  19   ALJ erred in finding his Neurocognitive Disorder, Specific Learning Disorder, PTSD, and Major
                                  20   Depressive Disorder were not severe at Step Two; (3) the ALJ erred in rejecting Plaintiff’s
                                  21   testimony; (4) the ALJ erred in determining his impairments did not meet or equal a listing; and
                                  22   (5) the ALJ erred in determining his RFC; and (6) the ALJ erred in determining he could perform
                                  23   other work at step five.
                                  24   C.     Medical Opinions
                                  25          Plaintiff maintains the ALJ erred in evaluating the medical opinions of record, arguing she
                                  26   rejected the opinions of examining psychologist Dr. Wiebe and MFT Inesi without providing
                                  27
                                       5
                                        The Medical-Vocational Guidelines are commonly known as “the grids”. Lounsburry, 468 F.3d
                                  28
                                       at 1114.
                                                                                  10
                                   1   specific and legitimate reasons supported by substantial evidence, and erred in according great

                                   2   weight to consultative examiner Dr. Spivey. Pl.’s Mot. at 4-12.

                                   3          1.      Legal Standard6
                                   4          When determining whether a claimant is disabled, the ALJ must consider each medical

                                   5   opinion in the record together with the rest of the relevant evidence. 20 C.F.R. § 416.927(b);

                                   6   Algazzali v. Colvin, 2016 WL 394009, at *6 (N.D. Cal. Feb. 1, 2016). In deciding how much

                                   7   weight to give to any medical opinion, the ALJ considers the extent to which the medical source

                                   8   presents relevant evidence to support the opinion. 20 C.F.R. § 416.927(c)(3). Generally, more

                                   9   weight will be given to an opinion that is supported by medical signs and laboratory findings, and

                                  10   the degree to which the opinion provides supporting explanations and is consistent with the record

                                  11   as a whole. 20 C.F.R. § 416.927(c)(3)-(4).

                                  12          In conjunction with the relevant regulations, the Ninth Circuit “developed standards that
Northern District of California
 United States District Court




                                  13   guide [the] analysis of an ALJ’s weighing of medical evidence.” Ryan v. Comm’r of Soc. Sec.,

                                  14   528 F.3d 1194, 1198 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527). Courts “distinguish among the

                                  15   opinions of three types of physicians: (1) those who treat the claimant (treating physicians); (2)

                                  16   those who examine but do not treat the claimant (examining physicians); and (3) those who neither

                                  17   examine nor treat the claimant (nonexamining physicians).” Lester v. Chater, 81 F.3d 821, 830

                                  18   (9th Cir. 1995). Where an examining doctor’s opinion is contradicted by another opinion, as in

                                  19   this case, an ALJ may reject it by providing specific and legitimate reasons that are supported by

                                  20   substantial evidence. Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

                                  21          2.      Analysis
                                  22                  a.      Dr. Wiebe
                                  23          In her decision, the ALJ explained that she gave “little weight” to Dr. Wiebe’s

                                  24   psychological evaluation “because her findings are not consistent with the claimant’s limited

                                  25

                                  26   6
                                        Rules regarding the evaluation of medical opinion evidence were recently updated, but the
                                  27   updates were made effective only for claims filed on or after March 27, 2017. See 82 Fed. Reg.
                                       5844 (Jan. 18, 2017). As Plaintiff’s claim was filed before 2017, the Court evaluates the medical
                                  28   opinion evidence in his case under the older framework as set forth in 20 C.F.R. §§
                                       404.1527(c)(2), 416.927(c)(2) and in Social Security Ruling 96-2p.
                                                                                       11
                                   1   treatment and normal mental examination findings of record” and “Dr. Wiebe’s opinion appears

                                   2   overly reliant on claimant’s subjective complaints.” AR 23. Plaintiff argues the ALJ erroneously

                                   3   gave “less weight” to Dr. Wiebe’s examination report based on the ALJ’s view that “her findings

                                   4   are not consistent with the claimant’s limited treatment and normal mental examination findings of

                                   5   record. Dr. Wiebe’s opinion appears overly reliant on the claimant’s subjective complaints.” Pl.’s

                                   6   Mot. at 5. In response, Defendant argues the ALJ properly weighed conflicting medical-opinion

                                   7   evidence and provided specific and legitimate reasons explaining how she weighed the evidence

                                   8   and identified substantial evidence in the record supporting her findings. Def.’s Mot. at 11.

                                   9          Having reviewed the record, the Court finds the ALJ permissibly assigned “little weight”

                                  10   to Dr. Wiebe’s opinion because the marked limitations were inconsistent with the evidence of

                                  11   record, including Plaintiff’s limited treatment and normal mental status findings. AR 23, 516-33.

                                  12   An ALJ may appropriately give less weight to an opinion that is inconsistent with the record as a
Northern District of California
 United States District Court




                                  13   whole. 20 C.F.R. § 404.1527(c)(4) (“the more consistent an opinion is with the record as a whole,

                                  14   the more weight we will give to that opinion”). The ALJ identified specific inconsistencies

                                  15   between Dr. Wiebe’s findings and the record as a whole. AR 18, 23. For example, in discussing

                                  16   Plaintiff’s alleged PTSD, Dr. Wiebe wrote that he “appears to have experienced a traumatic event

                                  17   that may have involved a threatening situation or serious injury during which he suffered intense

                                  18   fear or pain,” but provided no reference to any specific triggering event. AR 527. She added,

                                  19   “The residuals of this experience appear to persistently recur through distressing recollections, and

                                  20   he is likely to avoid exposure to the cues that resemble or symbolize aspects of the traumatic event

                                  21   in question.” Id. When they cannot be avoided, he experiences “recurring nightmares or

                                  22   flashbacks,” which “may result in . . . outbursts of anger, panic attacks, hypervigilance, an

                                  23   exaggerated startle response,” or a detached disposition. AR 528. However, as the ALJ noted, the

                                  24   record contains no evidence of any specific traumatic event or place that triggers flashbacks or

                                  25   nightmares, and there is no discussion of flashbacks or nightmares in any treatment records other

                                  26   than during a single meeting with Hilary Combs, Psy.D., in the fall of 2014, right after Plaintiff

                                  27   applied for benefits. AR 18, 431.

                                  28          Plaintiff argues that the existence of some “normal mental status findings” in the record
                                                                                        12
                                   1   containing abnormal mental status findings is not a specific and legitimate reason and contends the

                                   2   ALJ erred by picking out isolated examples of improvement and relying on these to conclude that

                                   3   a claimant does not have a disabling mental illness. Pl.’s Mot. at 7. Contrary to Plaintiff’s

                                   4   assertion, and in stark contrast to Dr. Wiebe’s findings, mental status findings throughout the

                                   5   record are frequently unremarkable. AR 441, 450, 506, 510, 514, 548.

                                   6          Plaintiff also criticizes the ALJ’s finding that he had limited mental health treatment,

                                   7   arguing that is not a proper basis for rejecting a medical opinion regarding mental health. Pl.’s

                                   8   Mot. at 7-8. Plaintiff cites Regennitter v. Commissioner of Social Security, 166 F.3d 1294 (9th

                                   9   Cir. 1999). In that case, the claimant did not seek treatment primarily because he could not afford

                                  10   it and was thousands of dollars in debt. Id. at 1296-97. Here, Plaintiff has made no similar

                                  11   showing that he is unable to afford care and in fact testified that that he did not go to hospitals

                                  12   because he did not like them and went only if he had to. AR 47. Plaintiff next cites Nguyen v.
Northern District of California
 United States District Court




                                  13   Chater, where the Ninth Circuit found it questionable” to “chastise” one with a mental impairment

                                  14   for failure to seek psychiatric treatment, where the claimant had neither sought nor received any

                                  15   mental health treatment. 100 F.3d 1462, 1465 (1996). However, unlike the claimant in Nguyen,

                                  16   Plaintiff is not someone who failed to “recognize that [his] condition reflects a potentially serious

                                  17   mental illness.” Id. Plaintiff alleged disability due to purported paranoia and claustrophobia,

                                  18   indicating that he is well aware of his condition. AR 248. He also testified that he did not follow

                                  19   through with a recommendation for counseling only because he never received a referral letter.

                                  20   AR 73. Regardless, the ALJ in this case did not chastise Plaintiff for failure to seek treatment; the

                                  21   ALJ merely stated that the absence of any treatment is inconsistent with the severity of mental

                                  22   impairments as reported in Dr. Wiebe’s opinion. AR 18-19, 20, 23.

                                  23          Finally, Plaintiff contends the ALJ wrongly discounted Dr. Wiebe’s opinion because it was

                                  24   overly reliant on subjective complaints, arguing that this is not a specific or legitimate reason.

                                  25   Pl.’s Mot. at 8. However, undue reliance on a claimant’s subjective complaints is a specific and

                                  26   legitimate reason to reject a medical opinion – particularly when the opinion is based on subjective

                                  27   complaints that are discredited. Bayliss, 427 F.3d at 1216-17 (holding that an ALJ may reject a

                                  28   physician’s finding that is unsupported by the record or premised on a claimant’s properly
                                                                                         13
                                   1   discredited subjective complaints); 20 C.F.R. § 404.1527(c)(3) (opinions based on “medical signs

                                   2   and laboratory findings” are entitled to more weight than opinions based on an individual’s

                                   3   subjective representations). Plaintiff argues that Dr. Wiebe’s report documents extensive

                                   4   objective clinical findings, but this ignores the fact that much of Dr. Wiebe’s report is based on

                                   5   representations Plaintiff made during a one-time examination arranged by his disability attorney

                                   6   for the purpose of supporting Plaintiff’s disability claim. Dr. Wiebe explicitly acknowledged that

                                   7   her findings were “limited in scoped” and based on a single session, with background information

                                   8   “provided by the client.” AR 517. Throughout her report, she referenced her reliance on

                                   9   Plaintiff’s representations: “He reported” . . . difficulty with anxiety, depression, pain, and

                                  10   interpersonal relations, AR 517; he “reported” that he witnessed childhood violence, had seen 30

                                  11   people killed, that he was kicked out of school, and he got into trouble whenever he was around

                                  12   people, id.; he “reported” he repeated a couple of grades in school and was in special education,
Northern District of California
 United States District Court




                                  13   AR 518; he “reported” a history of multiple head injuries and unconsciousness, AR 519; he

                                  14   “reported” that he was told he had a concussion, id.; he “reported” that he was unable to clean, and

                                  15   sometimes unable to put on his shoes, AR 520; he reported anxiety around people and difficulty

                                  16   taking public transportation, id.; he “reported” recent suicidal ideation. id.; he “reported” problems

                                  17   with numbness, tingling, trembling, dizziness, abdominal discomfort, and cold sweats, nightmares

                                  18   and flashbacks, AR 522-23; he “reported” a history of physical violence to others, and claimed he

                                  19   was sometimes so angry he wanted to kill someone, AR 523; and he “reported” that he had no

                                  20   friends, AR 524. These reports are often unsupported by or inconsistent with representations

                                  21   made elsewhere in the record. Nothing in Dr. Wiebe’s report suggests that she observed

                                  22   Plaintiff’s alleged nightmares, flashbacks, or angry outbursts; her findings are based on Plaintiff’s

                                  23   own reports.

                                  24          While Plaintiff may disagree with the ALJ’s findings, the Court finds the record as a whole

                                  25   constitutes substantial evidence supporting the ALJ’s decision. Further, even “where the evidence

                                  26   is susceptible to more than one rational interpretation,” the Court must uphold the ALJ’s decision.

                                  27   Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989) (citing Gallant v. Heckler, 753 F.2d

                                  28   1450, 1453 (9th Cir. 1984); Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984)). It is the ALJ, not
                                                                                         14
                                   1   the Court, that must resolve determinations of credibility, resolution of conflicts in medical

                                   2   testimony, and all other ambiguities. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1196

                                   3   (9th Cir. 2004). Thus, “[t]he court will uphold the ALJ’s conclusion when the evidence is

                                   4   susceptible to more than one rational interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038

                                   5   (9th Cir. 2008).

                                   6          Accordingly, because the ALJ provided specific and legitimate reasons for her evaluation

                                   7   of Dr. Wiebe’s opinion, and substantial evidence supports the ALJ’s findings, the decision must be

                                   8   affirmed.

                                   9                  b.      Mr. Inesi
                                  10          Mr. Inesi examined Plaintiff on December 24, 2012 at the request of Alameda County

                                  11   Social Services and opined that he had marked limitations in his ability to carry out very short and

                                  12   simple instructions, work around others, and concentrate. AR 536-37. The ALJ assigned “little
Northern District of California
 United States District Court




                                  13   weight” to Mr. Inesi’s opinion “because not only is a therapist not an acceptable medical source,

                                  14   but his assessment is not consistent with the evidence as a whole.” AR 23. Plaintiff argues the

                                  15   ALJ did not provide sufficient reasons for discounting his opinion. Pl.’s Mot. at 9-10. The Court

                                  16   disagrees.

                                  17          As a preliminary matter, Mr. Inesi is not an acceptable medical source and his opinion may

                                  18   therefore be afforded less weight. See 20 C.F.R. § 404.1527(a)(1) (“Medical opinions are

                                  19   statements from acceptable medical sources that reflect … what you can still do despite

                                  20   impairment(s), and your physical or mental restrictions.”); Michalski v. Colvin, 2016 WL

                                  21   4585770, at *4 (N.D. Cal. Sept. 2, 2016) (MFT opinion entitled to less weight). Thus, the ALJ

                                  22   need only provide germane reasons for discounting the statement. Turner v. Comm’r of Soc. Sec.,

                                  23   613 F.3d 1217, 1224 (9th Cir. 2010) (citing Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001)).

                                  24   Plaintiff asserts that the fact that Mr. Inesi is an MFT is not an appropriate reason for discrediting

                                  25   the opinion because the agency’s rules recognize the validity of opinions from clinicians other

                                  26   than acceptable medical sources. Pl.’s Mot. at 10. Indeed, the agency’s policy guidance

                                  27   recognizes that information from “other sources” may be based on special knowledge of a

                                  28   claimant and may provide insight into the severity of a claimant’s impairments and how they
                                                                                         15
                                   1   affect the claimant’s ability to function. See Social Security Ruling (“SSR”) 06-03p (Considering

                                   2   Opinions and Other Evidence from Sources Who Are Not Acceptable Medical Sources).7 Thus,

                                   3   opinions from other sources, like all evidence of record, warrant consideration in the disability

                                   4   determination process. Id. The policy does not, however, require that an ALJ give any particular

                                   5   weight to the opinion. As explained in Ruling 06-03p, although the factors listed in 20 C.F.R. §

                                   6   404.1527(d) explicitly apply only to medical opinions from acceptable medical sources, they

                                   7   represent basic principles that apply to consideration of opinions from other medical sources.

                                   8   Those factors include how long the source has known and how frequently the source has seen the

                                   9   claimant, how consistent the opinion is with other evidence, the degree to which the source

                                  10   presents relevant evidence to support an opinion, how well the source explains the opinion, and

                                  11   whether the source has special expertise related to the claimant’s impairment. SSR 06-03p.

                                  12   Plaintiff argues: “Had the ALJ properly applied the correct legal standard, she would have
Northern District of California
 United States District Court




                                  13   accorded more weight to MFT Inesi’s opinion.” Pl.’s Mot. at 11. But he fails to identify what that

                                  14   “correct legal standard” is, as the ALJ need only provide germane reasons for the weight accorded

                                  15   Mr. Inesi’s statement. Assuming one considers the factors set forth in Ruling 06-03p to be the

                                  16   “correct legal standard” for evaluation of a non-acceptable medical source’s opinion, Plaintiff fails

                                  17   to show that the unsupported, unexplained opinion of a clinician whose only documented

                                  18   relationship with Plaintiff is filling out a checklist form on his behalf warrants greater weight.

                                  19          Plaintiff next argues that the ALJ’s second reason for discounting the opinion, –

                                  20   inconsistency with the evidence as a whole – is not specific, legitimate, or supported by substantial

                                  21   evidence. Id. at 10. Contrary to Plaintiff’s argument, inconsistency with the record is a specific

                                  22   and appropriate reason for discounting a medical opinion. See 20 C.F.R. § 404.1527(c)(4). Mr.

                                  23   Inesi’s opinion is a check-the-box form that contains no clinical observations, no supporting

                                  24

                                  25
                                       7
                                         Social Security Rulings are “final opinions and orders and statements of policy and
                                       interpretations” issued by the Commissioner. 20 C.F.R. § 402.35(b)(1). While SSRs do not have
                                  26   the force of law, the Ninth Circuit gives the rulings deference “unless they are plainly erroneous or
                                       inconsistent with the Act or regulations.” Han v. Bowen, 882 F.2d 1453, 1457 (9th Cir. 1989); see
                                  27   also Avenetti v. Barnhart, 456 F.3d 1122, 1124 (9th Cir. 2006) (“SSRs reflect the official
                                       interpretation of the [SSA] and are entitled to ‘some deference’ as long as they are consistent with
                                  28   the Social Security Act and regulations”). SSR 06-03p was rescinded effective March 27, 2017,
                                       and does not apply to claims filed after that date.
                                                                                          16
                                   1   treatment records, no description of Plaintiff’s alleged impairments, no narrative explanation, and

                                   2   no explanation of Mr. Inesi’s relationship with Plaintiff. AR 536-37. In fact, Plaintiff had no

                                   3   recollection of any examination by Mr. Inesi. AR 66-67. Further, in contrast to Mr. Inesi’s

                                   4   opinion, mental status findings throughout the record are frequently unremarkable. AR 441, 450,

                                   5   506, 510, 514, 548. The ALJ evaluated all the medical evidence and it is “solely the province of

                                   6   the ALJ to resolve” such conflicts in medical opinion evidence. Thomas v. Barnhart, 278 F.3d

                                   7   947, 956-57 (9th Cir. 2002). It is not this Court’s role to second-guess the ALJ’s resolution of

                                   8   conflicting medical testimony. Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995).

                                   9          Accordingly, because the ALJ provided specific and legitimate reasons for her evaluation

                                  10   of Mr. Inesi’s opinion, and substantial evidence supports the ALJ’s findings, the decision must be

                                  11   affirmed.

                                  12          3.      Dr. Spivey
Northern District of California
 United States District Court




                                  13          The ALJ assigned “great weight” to Dr. Spivey’s opinion that Plaintiff had mild to

                                  14   moderate mental limitations because the opinion was supported by relevant evidence and an

                                  15   explanation, and it was generally consistent with Plaintiff’s activities of daily living. AR 22, 478-

                                  16   81. Plaintiff argues Dr. Spivey’s evaluation was neither as comprehensive nor in-depth as Dr.

                                  17   Wiebe’s evaluation; as Dr. Wiebe’s report is 18 pages in length while Dr. Spivey’s report is four.

                                  18   Pl.’s Mot. at 11. Plaintiff further argues that Dr. Spivey’s conclusions are internally inconsistent

                                  19   with her objective test results and mental status examination findings because these showed

                                  20   significant cognitive deficits in many areas including IQ, verbal comprehension, reasoning,

                                  21   calculations, processing speed, memory, attention. Id. (citing AR 479-81). He maintains Dr.

                                  22   Spivey’s opinion “is the only opinion inconsistent with the mental health evidence and opinions in

                                  23   the record, as well as with her own objective exam results.” Id. at 11-12.

                                  24          In reviewing Dr. Spivey’s opinion, the Court notes that her test results showed Plaintiff

                                  25   had deficits across areas including verbal comprehension, reasoning, calculations, processing

                                  26   speed, memory, calculation, abstraction ability, and he had borderline to extremely low IQ scores.

                                  27   AR 479-80. However, she questioned the validity of the test results, noting that Plaintiff made

                                  28   little effort on the test and responded “I do not know” after numerous questions, when the answers
                                                                                        17
                                   1   could have been worked out with minimal effort. AR 480. Dr. Spivey also observed that Plaintiff

                                   2   described symptoms of anxiety and complained of paranoia, but he did not display any symptoms

                                   3   of anxiety. AR 480. In fact, he was alert and oriented, with neutral mood and affect. AR 479.

                                   4   These findings are consistent with the limited treatment and normal mental status findings

                                   5   throughout the record. AR 441, 450, 506, 510, 514, 516-33, 548. “[T]he more consistent an

                                   6   opinion is with the record as a whole, the more weight we will give to that opinion.” 20 C.F.R. §

                                   7   404.1527(c)(4); 20 C.F.R. § 416.927(c) (when evaluating opinions, ALJ appropriately considers

                                   8   supportability, consistency with evidence in the record, and factors that tend to support or

                                   9   undermine the opinion, among other things). Accordingly, the Court finds the ALJ did not err in

                                  10   assigning great weight to Dr. Spivey’s opinion.

                                  11   D.     Step Two
                                  12          At step two in the analysis, the ALJ determined Plaintiff had the following severe
Northern District of California
 United States District Court




                                  13   impairments: alcohol abuse, anxiety disorder, and antisocial personality disorder. AR 18.

                                  14   Plaintiff argues the ALJ erred in finding his neurocognitive disorder, specific learning disorder,

                                  15   PTSD, and major depressive disorder were not severe for three reasons. First, he notes that it is

                                  16   unclear whether the ALJ found these to be nonmedically determinable impairments or medically-

                                  17   determinable impairments, which affects the ALJ’s assessment of his RFC. Pl.’s Mot. at 12.

                                  18   Second, he argues the ALJ failed to discuss his major depressive disorder. Id. Third, Plaintiff

                                  19   contends that had the ALJ properly evaluated the evidence, she would have determined that his

                                  20   PTSD, major depressive order, neurocognitive disorder, and learning disorder constitute severe

                                  21   impairments. Id. at 13-14. In response, Defendant notes that Plaintiff did not mention these

                                  22   disorders when he applied for disability, despite being asked to list all conditions that limited his

                                  23   ability to work, and these alleged impairments were introduced shortly before the hearing with

                                  24   little mention of them throughout the treatment records. Def.’s Mot. at 17.

                                  25          Step two serves as a “de minimis screening device to dispose of groundless claims.”

                                  26   Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996). The ALJ is to determine whether the

                                  27   claimant has a “medically severe impairment or combination of impairments.” Id. A severe

                                  28   impairment is that “which significantly limits [a claimant’s] physical or mental ability to do basic
                                                                                         18
                                   1   work activities.” 20 C.F.R. § 404.1520(c). The claimant has the burden at step two to show that

                                   2   he has a severe impairment. Bray, 554 F.3d at 1222.

                                   3          Here, the Court finds the ALJ did not err in finding these disorders are not severe

                                   4   impairments. As a preliminary matter, a diagnosis alone does not establish disability. Matthews v.

                                   5   Shalala, 10 F.3d 678, 680 (9th Cir. 1993) (“The mere existence of an impairment is insufficient

                                   6   proof of a disability.”); Verduzco v. Apfel, 188 F.3d 1087, 1089 (9th Cir. 1999) (“Although the

                                   7   appellant clearly [has] diabetes, high blood pressure, and arthritis, there is no evidence to support

                                   8   his claim that those impairments are ‘severe.’”). To show that an impairment is severe, a claimant

                                   9   must show that the impairment is medically-determinable, meets the 12-month duration

                                  10   requirement at 20 C.F.R. § 404.1509, and significantly limits the claimant’s ability to do basic

                                  11   work activities. 20 C.F.R. §§ 404.1520(a)(4)(ii) and 404.1521(a). Basic work activities include

                                  12   physical functions such as walking, standing, sitting, and lifting; and mental functions such as
Northern District of California
 United States District Court




                                  13   understanding, carrying out, and remembering simple instructions, using judgment, responding

                                  14   appropriately to supervisors and coworkers, and dealing with changes in a routine work setting.

                                  15   20 C.F.R. § 404.1521(b).

                                  16          The ALJ considered Plaintiff’s allegations of PTSD but found there was no documentation

                                  17   in the record of any events that triggered flashbacks, no documentation of any significant

                                  18   treatment for this alleged condition, and no evidence that this condition affected Plaintiff for at

                                  19   least 12 continuous months. AR 18. In fact, Plaintiff first mentioned issues with depression,

                                  20   anxiety, and cognition after he filed for disability, curious about how antidepressant medication

                                  21   might help with pain management. AR 18, 424-25. A single treatment record from September

                                  22   2014 referenced PTSD. AR 429-30. It showed a diagnosis of PTSD based on Plaintiff’s

                                  23   endorsements of PTSD symptoms, such as hypervigilance, nightmares, flashbacks, and avoidance,

                                  24   as findings on mental status examination just two weeks earlier were completely normal. AR 18,

                                  25   430, 441. The only other mention of flashbacks in the record are in Dr. Wiebe’s report two-and-a-

                                  26   half years later, when Plaintiff reported flashbacks. AR 523, 528. As the ALJ noted, the record

                                  27   does not contain any reports of specific events or places that trigger flashbacks, and the normal

                                  28   psychiatric findings on multiple occasions do not support the allegations of ongoing PTSD. AR
                                                                                         19
                                   1   18. Accordingly, the ALJ found no evidence to show that PTSD affected Plaintiff for a

                                   2   continuous period of at least 12 months, as required to show a severe impairment. The ALJ also

                                   3   considered Plaintiff’s allegations of learning disorder and neurocognitive impairment, again first

                                   4   alleged at the administrative hearing in April 2017, and found that there was no diagnosis by a

                                   5   treating clinician and no treatment for cognitive impairment, even though Plaintiff was

                                   6   incarcerated on many occasions and had health services available. AR 18-19. The ALJ also found

                                   7   the allegations were inconsistent with Plaintiff’s work history, school records, and the lack of any

                                   8   cognitive complaints in the treatment records. AR 19, 242-46. Based on this record, the ALJ

                                   9   correctly found these disorders were not severe. See 20 C.F.R. §§ 404.1520(a)(4)(ii), (c) (whether

                                  10   an impairment “significantly limits [the claimant’s] physical or mental ability to do basic work

                                  11   activities” is a finding that falls within the purview of the ALJ, not a physician). Although the

                                  12   ALJ did not specifically address major depressive disorder, such a diagnosis alone does not
Northern District of California
 United States District Court




                                  13   establish disability, and Plaintiff fails to show how the impairment is medically-determinable,

                                  14   meets the 12-month duration requirement at 20 C.F.R. § 404.1509, and significantly limits his

                                  15   ability to do basic work activities. Matthews, 10 F.3d at 680; 20 C.F.R. §§ 404.1520(a)(4)(ii) and

                                  16   404.1521(a).

                                  17          Regardless, even if the Court were to find the ALJ committed any error at step by failing to

                                  18   specifically address Plaintiff’s major depressive disorder, “[o]missions at step two are often

                                  19   harmless error if step two is decided in plaintiff's favor.” Martinez v. Berryhill, 2017 WL

                                  20   5900191, at *14 (N.D. Cal. Nov. 30, 2017) (citing Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir.

                                  21   2005)); Garcia v. Comm’r of Soc. Sec., 587 Fed. App’x 367, 370 (9th Cir. 2014) (any error in not

                                  22   identifying depression as severe at step two was harmless because “the ALJ proceeded through the

                                  23   entire sequential analysis, carefully considering all of [the] mental health records in assessing her

                                  24   [RFC]”) (citing Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007) (holding that where the ALJ

                                  25   considered evidence of limitations posed by claimant’s bursitis at step four, any error in failing to

                                  26   consider bursitis severe at step two was harmless)); Raymond G. v. Comm’r of Soc. Sec., 2019 WL

                                  27   1332399, at *19 (N.D. Cal. Mar. 25, 2019) (where ALJ found PTSD was not severe at step two,

                                  28   any error in that determination was harmless because ALJ proceeded through the entire sequential
                                                                                         20
                                   1   analysis). If the ALJ finds that a claimant has a severe impairment or combination of

                                   2   impairments, the analysis continues, and any error in not specifically identifying an additional

                                   3   impairment is of no consequence, as the ALJ must consider the combined effect of all

                                   4   impairments, both severe and otherwise, in assessing RFC. See 20 C.F.R. §§ 404.1520(a)(4)(ii)

                                   5   (discussing the step two evaluation), 404.1523 (addressing multiple impairments).

                                   6          Here, the ALJ found Plaintiff had the severe impairments of alcohol abuse, anxiety

                                   7   disorder, and antisocial personality disorder. AR 18. Because the ALJ found in favor of Plaintiff

                                   8   at step two, the sequential evaluation process continued to step three. “Thus, as the ALJ found

                                   9   Plaintiff had [at least] one severe impairment and moved on to complete the sequential analysis,

                                  10   giving consideration to all her severe and non-severe impairments, any error in failing to name

                                  11   additional impairments as severe is harmless.” King v. Berryhill, 2018 WL 4586726, at *11 (N.D.

                                  12   Cal. Sept. 25, 2018) (citing Tommasetti, 533 F.3d at 1042-43). Even if Plaintiff were able to show
Northern District of California
 United States District Court




                                  13   that these impairments were severe, absent a showing that they result in limitations not accounted

                                  14   for in the RFC, any error in not identifying the impairments as severe is of no consequence. In

                                  15   assessing RFC, the ALJ is required to consider all impairments, even those found not severe at

                                  16   step two. 20 C.F.R. § 404.1545(a)(2). Here, the ALJ found that Plaintiff had moderate limitations

                                  17   in understanding, remembering, or applying information; interacting with others; and maintaining

                                  18   concentration, persistence, or pace; and mild limitations in adapting and managing himself. AR

                                  19   19-20. Considering these limitations, the ALJ found that Plaintiff could perform simple, routine,

                                  20   repetitive tasks, and he was limited to occasional interaction with the general public, coworkers,

                                  21   and supervisors. AR 20. Plaintiff not only fails to show that these additional impairments are

                                  22   severe, he fails to show that they would result in any limitations not already accounted for in the

                                  23   RFC. See Lewis, 498 F.3d at 911 (finding harmless error where ALJ did not include an

                                  24   impairment as ‘severe’ at step two, but included limitations stemming from the impairment in the

                                  25   RFC). Accordingly, the Court finds the ALJ did not commit reversible error at step two, and the

                                  26   ALJ's decision must be affirmed.

                                  27   E.     Credibility
                                  28          The ALJ found that Plaintiff’s medically determinable impairments could reasonably be
                                                                                        21
                                   1   expected to cause his symptoms but his testimony concerning the persistence and limiting effects

                                   2   of these symptoms were not consistent with the medical evidence and other evidence of record.

                                   3   AR 21-22. Plaintiff argues the ALJ failed to provide clear and convincing reasons or to consider

                                   4   the entire case record in finding that his testimony about the severity and frequency of his

                                   5   symptoms was not credible. Pl.’s Mot. at 5. In response, Defendant argues the ALJ set forth

                                   6   specific and legitimate reasons, explaining how she weighed the allegations and identifying

                                   7   substantial evidence in the record supporting her findings. Def.’s Mot. at 17.

                                   8          1.      Legal Standard
                                   9          Congress expressly prohibits granting disability benefits based solely on a claimant’s

                                  10   subjective complaints. See 42 U.S.C. § 423(d)(5)(A) (“An individual’s statement as to pain or

                                  11   other symptoms shall not alone be conclusive evidence of disability”); 20 C.F.R. § 416.929(a) (an

                                  12   ALJ will consider all of a claimant’s statements about symptoms, including pain, but statements
Northern District of California
 United States District Court




                                  13   about pain or other symptoms “will not alone establish” the claimant's disability). “An ALJ

                                  14   cannot be required to believe every allegation of [disability], or else disability benefits would be

                                  15   available for the asking, a result plainly contrary to [the Social Security Act].” Fair v. Bowen, 885

                                  16   F.2d 597, 603 (9th Cir. 1989). An ALJ is, however, required to make specific credibility findings.

                                  17   See SSR 96-7p, 1996 WL 374186, at *2 (July 2, 1996) (the credibility finding “must be

                                  18   sufficiently specific to make clear to the individual and to any subsequent reviewers the weight the

                                  19   adjudicator gave to the individual’s statements and the reasons for that weight”).

                                  20          A two-step analysis is used when determining whether a claimant’s testimony regarding

                                  21   their subjective pain or symptoms is credible. Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th

                                  22   Cir. 2007). First, it must be determined “whether the claimant has presented objective medical

                                  23   evidence of an underlying impairment ‘which could reasonably be expected to produce the pain or

                                  24   other symptoms alleged.’” Id. at 1036 (quoting Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir.

                                  25   1991) (en banc); 42 U.S.C. § 423(d)(5)(A)). A claimant does not need to “show that her

                                  26   impairment could reasonably be expected to cause the severity of the symptom she has alleged;

                                  27   she need only show that it could reasonably have caused some degree of the symptom.”

                                  28   Lingenfelter, 504 F.3d at 1036 (quoting Smolen, 80 F.3d at 1282).
                                                                                         22
                                   1          Second, if the claimant has met the first step and “there is no evidence of malingering, ‘the

                                   2   ALJ can reject the claimant’s testimony about the severity of her symptoms only by offering

                                   3   specific, clear and convincing reasons for doing so.’” Id. (quoting Smolen, 80 F.3d at 1281). “The

                                   4   ALJ must state specifically which symptom testimony is not credible and what facts in the record

                                   5   lead to that conclusion.” Smolen, 80 F.3d at 1284. Courts must not engage in second-guessing,

                                   6   where the ALJ “has made specific findings justifying a decision to disbelieve an allegation of

                                   7   excess pain, and those findings are supported by substantial evidence in the record.” Fair, 885

                                   8   F.2d at 604. However, “a finding that the claimant lacks credibility cannot be premised wholly on

                                   9   a lack of medical support for the severity of his pain.” Light v. Soc. Sec. Admin., 119 F.3d 789,

                                  10   792 (9th Cir. 1997) (citing Lester, 81 F.3d at 834; Cotton v. Bowen, 799 F.2d 1403, 1407 (9th Cir.

                                  11   1986) (per curiam) (“‘Excess pain’ is, by definition, pain that is unsupported by objective medical

                                  12   findings.”).
Northern District of California
 United States District Court




                                  13          Factors an ALJ may consider in weighing a claimant’s credibility include: “[claimant’s]

                                  14   reputation for truthfulness, inconsistencies either in [claimant’s] testimony or between [his]

                                  15   testimony and [his] conduct, claimant’s daily activities, [his] work record, and testimony from

                                  16   physicians and third parties concerning the nature, severity, and effect of the symptoms of which

                                  17   [claimant] complains.” Thomas, 278 F.3d at 958-59 (quoting Light, 119 F.3d at 792). An ALJ’s

                                  18   credibility finding must be properly supported by the record, and sufficiently specific to ensure a

                                  19   reviewing court he did not “arbitrarily discredit” a claimant’s subjective testimony. Id. at 958

                                  20   (citing Bunnell, 947 F.2d at 345-46).

                                  21          2.      Analysis
                                  22          The ALJ articulated several reasons for finding that Plaintiff’s subjective allegations were

                                  23   not wholly reliable. First, the ALJ considered the extent to which Plaintiff’s statements were

                                  24   consistent with the objective clinical findings, evidence obtained from the application of medically

                                  25   acceptable clinical and laboratory diagnostic techniques. See 20 C.F.R. § 404.1529(c)(2)

                                  26   (“Objective medical evidence . . . is a useful indicator to assist us in making reasonable

                                  27   conclusions about the intensity and persistence of your symptoms” and their impact on your

                                  28   ability to work). The ALJ discerned that many of Plaintiff’s subjective complaints were
                                                                                        23
                                   1   unsupported by objective evidence. AR 18. While Plaintiff complained of disabling back and

                                   2   neck pain, imaging of his lumbar spine showed only mild degenerative changes at L5-S1, and

                                   3   imaging of his cervical and thoracic spine was normal. AR 18, 388-90. Although Plaintiff said he

                                   4   could lift only five pounds and was unable to walk for more than one block, findings on

                                   5   musculoskeletal examinations were unremarkable, showing normal strength and no muscular

                                   6   atrophy. AR 18, 21-22, 273, 474, 441, 502, 514. The record does not document any gait

                                   7   disturbances or limitations in range of motion, and imaging studies generally showed mostly

                                   8   unremarkable or mild findings. AR 19, 388-90, 474, 502. With respect to mental impairments,

                                   9   the ALJ likewise found the objective findings were not consistent with Plaintiff’s allegations of

                                  10   wholly disabling impairments. AR 18, 21. See 20 C.F.R. § 404.1502(g) (psychological

                                  11   abnormalities must be shown by observable facts that can be medically described and evaluated,

                                  12   apart from an individual’s statement of symptoms). Treatment records consistently reflect that
Northern District of California
 United States District Court




                                  13   Plaintiff was alert and cooperative, oriented to time, place, person, and situation, with appropriate

                                  14   mood and affect, normal insight, and normal judgment. AR 18-19, 21, 441, 450, 502, 506, 510,

                                  15   548. Clinicians further noted that he voiced good understanding of treatment and could respond

                                  16   appropriately to questions. AR 18, 371, 403. This objective medical evidence is not consistent

                                  17   with Plaintiff’s allegations of disabling back, neck, and mental impairments. See Rollins v.

                                  18   Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (while claimant’s statements “cannot be rejected on

                                  19   the sole ground that it is not fully corroborated by objective medical evidence, the medical

                                  20   evidence is still a relevant factor”).

                                  21           The ALJ further noted that Plaintiff’s course of treatment was not consistent with his

                                  22   allegations of disabling impairments. AR 18, 21; see 20 C.F. R. § 404.1529(c)(3)(iv)-(vi)

                                  23   (medication, course of treatment other than medication, and other measures a claimant employs to

                                  24   alleviate alleged symptoms are properly considered in the consistency analysis). For most of the

                                  25   alleged period of disability, Plaintiff took no medications. AR 19, 21, 344, 369, 380, 401, 415,

                                  26   438, 440. The record indicates that Dr. Barnett first prescribed medication for sleep and pain in

                                  27   September 2014, a full decade after Plaintiff’s alleged onset of disability. AR 435. Moreover,

                                  28   Plaintiff received only conservative treatment; there is no evidence of record suggesting that he
                                                                                        24
                                   1   required surgery or hospitalization for any allegedly disabling impairment. AR 21. In June 2013,

                                   2   Plaintiff stated that he had “no past medical history” other than a surgical repair of a stab wound in

                                   3   his neck 13 years earlier. AR 380. Conservative treatment is inconsistent with subjective

                                   4   allegations of disabling symptoms. Tommasetti, 533 F.3d at 1039-40.

                                   5          Likewise, Plaintiff had virtually no treatment for his mental impairments. AR 18, 67, 479.

                                   6   Plaintiff denied any history of treatment for psychiatric issues, acknowledging that he had never

                                   7   been in a psychiatric facility or taken any psychiatric medications. AR 479. Even though he was

                                   8   incarcerated many times, he was never flagged for mental health treatment while in prison. AR

                                   9   19, 74. Plaintiff first had a psychiatric diagnostic evaluation in September 2014, two months after

                                  10   he filed for disability and 10 years into his alleged period of disability, after he told his primary

                                  11   care doctor he could not work as a condition of receiving state General Assistance because he

                                  12   could not be around other people, but there is no indication that he continued with a course of
Northern District of California
 United States District Court




                                  13   therapy. AR 67, 432. Plaintiff’s brief course of treatment is not consistent with allegations of

                                  14   disabling mental or physical impairments. AR 18.

                                  15          In evaluating Plaintiff’s subjective claims, the ALJ further observed that he was

                                  16   noncompliant with the treatment he did pursue. AR 21. He did not follow up with appointments

                                  17   despite receiving multiple reminders from clinicians, failed to participate in a single session of

                                  18   physical therapy beyond the initial evaluation, and did not follow up on counseling. AR 21, 373,

                                  19   377, 401, 498, 501. Plaintiff’s noncompliance with treatment recommendations suggests his pain

                                  20   and other impairments are not as limiting as he alleged them to be. AR 21.

                                  21          In addition to the inconsistencies between Plaintiff’s allegations and the objective clinical

                                  22   evidence, the ALJ identified other bases for discounting his allegations. See 20 C.F.R. §

                                  23   416.929(c)(3) (after considering consistency with the objective medical evidence, the ALJ

                                  24   considers whether and to what extent the claimant’s subjective statements are consistent with

                                  25   “other evidence” in the record, such as treatment, daily activities, and other factors). The ALJ

                                  26   noted that Plaintiff claimed he barely left his house, but at one point he cancelled medical

                                  27   appointments because he was traveling out of the country. AR 22, 371-72, 383, 387. The ALJ

                                  28   also noted Plaintiff could take care of personal hygiene, maintain good grooming, and shave his
                                                                                          25
                                   1   head. AR 19, 257, 479, 520. He could go out alone, to the barber, or shopping for groceries,

                                   2   clothes, and candy. AR 18, 20, 61, 72-73, 258, 271, 424, 520, 524. He went outside every day,

                                   3   watched television and sports, and played video games. AR 55, 258-59, 271, 524. Although he

                                   4   claimed to have no friends and no relationship with family members, the record shows that he

                                   5   lived with a girlfriend and could rely on his brother for transportation on occasion. AR 20, 370,

                                   6   377, 380-81, 391, 402, 480. The ALJ found that while Plaintiff’s activities may have been limited

                                   7   by his impairments, they did not appear to be as limited as he alleged them to be. AR 18-20; see

                                   8   Berry v. Astrue, 622 F.3d 1228, 1234-35 (9th Cir. 2010) (finding that a claimant’s self-reported

                                   9   activities suggested a higher level of functionality than claimant alleged); Molina, 674 F.3d at

                                  10   1112-13 (ALJ may consider “whether the claimant engages in daily activities inconsistent with the

                                  11   alleged symptoms”). And, even if Plaintiff’s activities were not particularly extensive, the ALJ’s

                                  12   conclusion that he was not as limited as he claimed was a reasonable and valid basis for
Northern District of California
 United States District Court




                                  13   discounting his self-reported symptoms. Molina, 674 F.3d at 1112-13 (“Even where those

                                  14   activities suggest some difficulty in functioning, they may be grounds for discrediting the

                                  15   claimant’s testimony to the extent that they contradict claims of a totally debilitating

                                  16   impairment”); Valentine, 574 F.3d at 694 (the ALJ properly determined that the claimant

                                  17   “demonstrated better abilities than he acknowledged in his written statements and testimony” and

                                  18   that his “non-work activities . . . are inconsistent with the degree of impairment he alleges”).

                                  19          The ALJ noted other inconsistencies in Plaintiff’s representations that undermined his

                                  20   subjective allegations of disabling symptoms. AR 21-22. Although Plaintiff contends that he is

                                  21   unable to work due to disabling pain, he represented to various clinicians that he was feeling well

                                  22   overall and was not taking any medications. AR 19, 21, 282, 310, 369, 377, 387, 424. He claimed

                                  23   he was in constant back and neck pain, yet treatment records showed that he denied any tenderness

                                  24   in those areas on examination. AR 22, 392, 403. He testified at the hearing that he had been

                                  25   losing weight due to his impairments, yet he denied weight loss concerns when talking to

                                  26   clinicians. AR 22, 59, 369, 272. He claimed he could not walk far, yet his doctors observed that

                                  27   he was able to climb two flights of stairs comfortably. AR 369, 377, 380. He claimed he could

                                  28   lift only five pounds, but at the hearing, he testified that he could lift 15 pounds. AR 21-22, 60,
                                                                                         26
                                   1   273. He represented that he did not know how to drive and did not have a license, yet he had past

                                   2   work as a truck driver. AR 244, 271, 478. Plaintiff’s representations that he was feeling well, his

                                   3   denial of tenderness during examinations, and other inconsistencies all contradict his allegations of

                                   4   disabling pain and other limitations.

                                   5           Plaintiff criticizes the ALJ analysis of daily activities, alleging she disregarded his

                                   6   testimony that he had not left his house since grocery shopping at the first of the month and did

                                   7   not consider whether he had difficulty leaving his house. Pl.’s Mot. at 16. The Court notes that on

                                   8   October 7, 2014, Plaintiff told a therapist he had not left his house since he went shopping with

                                   9   food stamps on the first of the month. AR 424. However, Plaintiff did not explain why he did not

                                  10   leave his house and he did not report that he had difficulty leaving his house due to any

                                  11   impairments. Id. As the therapist noted, Plaintiff’s primary concern that day was getting his

                                  12   narcotic pain medication refilled. Id. Regardless, contrary to Plaintiff’s argument, the ALJ did
Northern District of California
 United States District Court




                                  13   consider his representations that he could not leave his house due to his inability to be around the

                                  14   public but found that it was inconsistent with other evidence of record, including traveling out of

                                  15   the country and shopping. AR 22. Even if Plaintiff did not leave his home frequently, or he

                                  16   experienced some discomfort when he did leave his home, this is not inconsistent with the ALJ’s

                                  17   finding that he could do so, along with other daily activities. An ALJ is not required to discuss

                                  18   every piece of evidence; she need only discuss evidence that is significant and probative. Howard

                                  19   ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003). By pointing out the specific

                                  20   inconsistencies in Plaintiff’s testimony, the ALJ permissibly engaged in “ordinary techniques of

                                  21   credibility evaluation” and properly found Plaintiff not fully reliable. See Burch, 400 F.3d at 680

                                  22   (ALJ permitted to “engage in ordinary techniques of credibility evaluation, such as considering . . .

                                  23   inconsistencies in [the plaintiff’s] testimony”); 20 C.F.R. § 416.929(c)(4) (“We will consider

                                  24   whether there are any inconsistencies in the evidence and the extent to which there are any

                                  25   conflicts between your statements and the rest of the evidence.”).

                                  26           Finally, Plaintiff argues that “even if there were times when [he] did not take medication,

                                  27   that is still not a legitimate ground to reject his testimony as it is a questionable practice to chastise

                                  28   one with a mental impairment for the exercise of poor judgment in seeking rehabilitation.” Pl.’s
                                                                                          27
                                   1   Mot. at 16-17 (citing Nguyen, 100 F.3d at 1465) (finding it questionable to “chastise” one with a

                                   2   mental impairment for failure to seek psychiatric treatment, where the claimant had neither sought

                                   3   nor received any mental health treatment). However, Plaintiff is not someone who failed to

                                   4   “recognize that [his] condition reflects a potentially serious mental illness.” Id. He alleged

                                   5   disability due to purported paranoia and claustrophobia, indicating that he is aware of his

                                   6   condition, but testified he did not get treatment because he did not “like being at hospitals or

                                   7   around doctors” and that he did not follow through with a recommendation for counseling because

                                   8   he never received a referral letter. AR 72-73, 248. Regardless, there is no indication the ALJ

                                   9   chastised Plaintiff for not seeking rehabilitation; she found that his “conservative treatment and

                                  10   multiple reports that he is not on any medications severely undermines the limiting effects of his

                                  11   physical and mental conditions.” AR 22. Even if the Court were to determine the ALJ made this

                                  12   finding an error, it would be harmless because, as discussed above, the ALJ provided a number of
Northern District of California
 United States District Court




                                  13   other reasons for finding that his subjective allegations were not wholly reliable.

                                  14          Because the ALJ provided specific, clear and convincing reasons for discounting

                                  15   Plaintiff’s testimony, and her decision is supported by substantial evidence, the Court finds the

                                  16   ALJ’s decision must be affirmed.

                                  17   F.     Step Three
                                  18          Plaintiff argues that had the ALJ not erred in her evaluation of the medical evidence, she

                                  19   would have determined that his conditions meet or equal a listed impairment at step three of the

                                  20   sequential evaluation process. Pl.’s Mot. at 17. Although the ALJ did find he has two severe

                                  21   mental impairments (an anxiety disorder and a personality disorder), Plaintiff maintains she erred

                                  22   in not discussing how those disorders affect him in combination, which would result in more

                                  23   severe limitations. Id. at 18. In response, Defendant argues the ALJ acknowledged that she

                                  24   considered Plaintiff’s impairments in combination, but Plaintiff misunderstands the distinction

                                  25   between a diagnosis and an impairment. Def.’s Mot. at 20-21. Defendant notes the ALJ

                                  26   considered listings 12.04, 12.05, 12.06, 12.08, 12.11, and 12.15 and found that because Plaintiff

                                  27   had no marked or extreme limitations in any broad area of functioning, his mental impairments

                                  28   were not of listing-level severity. Id. at 20.
                                                                                         28
                                   1           1.      Legal Standard

                                   2           At step three in the sequential process, an ALJ must consider whether a claimant’s

                                   3   conditions meet or equal any of the impairments outlined in the Listing of Impairments, 20 C.F.R.

                                   4   Part 404, Subpart P, Appendix 1. 20 C.F.R. § 404.1520(a)(4)(iii). The listings describe

                                   5   impairments that “would prevent an adult, regardless of his age, education, or work experience,

                                   6   from performing any gainful activity.” Sullivan v. Zebley, 493 U.S. 521, 532 (1990) (emphasis in

                                   7   original). If a claimant’s “impairment meets or equals one of the listed impairments, the claimant

                                   8   is conclusively presumed to be disabled.” Bowen v. Yuckert, 482 U.S. 137, 141 (1987); see also

                                   9   20 C.F.R. § 404.1520(d). The claimant bears the burden of establishing a prima facie case of

                                  10   disability under the listings. See Thomas, 278 F.3d at 955; 20 C.F.R. § 404.1520(a)(4)(iii).

                                  11           An impairment meets a listing when all the medical criteria required of that listing is

                                  12   satisfied. 20 C.F.R. § 404.1525(c)(3); Tackett v. Apfel, 180 F.3d 1094, 1099 (9th Cir. 1999) (“To
Northern District of California
 United States District Court




                                  13   meet a listed impairment, a claimant must establish that he or she meets each characteristic of a

                                  14   listed impairment relevant to his or her claim.”); Sullivan, 493 U.S. at 530 (“For a claimant to

                                  15   show that his impairment matches a listing, it must meet all of the specified medical criteria. An

                                  16   impairment that manifests only some of those criteria, no matter how severely, does not qualify.”).

                                  17   “To equal a listed impairment, a claimant must establish symptoms, signs and laboratory findings

                                  18   ‘at least equal in severity and duration’ to the characteristics of a relevant listed impairment. . . .”

                                  19   Tackett, 180 F.3d at 1099 (quoting 20 C.F.R. § 404.1526(a)).

                                  20           “If a claimant suffers from multiple impairments and none of them individually meets or

                                  21   equals a listed impairment, the collective symptoms, signs and laboratory findings of all of the

                                  22   claimant’s impairments will be evaluated to determine whether they meet or equal the

                                  23   characteristics of any relevant listed impairment.” Id. (citing 20 C.F.R. § 404.1526(a)). However,

                                  24   “‘[m]edical equivalence must be based on medical findings,” and “[a] generalized assertion of

                                  25   functional problems is not enough to establish disability at step three.’” Id. at 1100 (quoting 20

                                  26   C.F.R. § 404.1526(a)). Further, an impairment does not meet the criteria of a listing based only on

                                  27   a diagnosis. 20 C.F.R. § 404.1525(d); Sullivan, 493 U.S. at 530 (“For a claimant to show that his

                                  28   impairment matches a listing, it must meet all of the specified medical criteria. An impairment
                                                                                          29
                                   1   that manifests only some of those criteria, no matter how severely, does not qualify.”); Moncada v.

                                   2   Chater, 60 F.3d 521, 523 (9th Cir. 1995).

                                   3          2.      Analysis
                                   4          Without identifying the specific criteria of any listing or explaining the reasoning behind

                                   5   his position, Plaintiff argues that the ALJ should have determined his conditions meet listings

                                   6   12.04, 12.05, 12.06, 12.08, 12.11, and 12.15. Pl.’s Mot. at 17. However, he does not point to any

                                   7   evidence showing the ALJ erred or that his impairments—either singly or in combination—met or

                                   8   equaled the requirements of a specific listing. See Lewis, 236 F.3d at 514 (claimant “offered no

                                   9   theory, plausible or otherwise, as to how his [impairments] combined to equal a listed

                                  10   impairment” and did not “point[ ] to evidence that shows that his combined impairments equal a

                                  11   listed impairment.”). Regardless, having reviewed the record, the Court finds the ALJ performed

                                  12   the required review under 20 C.F.R. § 416.920a.
Northern District of California
 United States District Court




                                  13          In her decision, the ALJ found Plaintiff had moderate limitations in understanding,

                                  14   remembering, or applying information; moderate limitations in interacting with others; moderate

                                  15   limitations in concentration, persistence, or pace; and mild limitations in self-management. AR

                                  16   19-20. The ALJ specifically considered mental listings 12.04, 12.05, 12.06, 12.08, 12.11, and

                                  17   12.15, finding that “[t]he severity of [his] mental impairments, considered singly and in

                                  18   combination, do not meet or medically equal the criteria of listings.” AR 19. Despite this,

                                  19   Plaintiff argues the ALJ did not consider the combined effects of his impairments, and rather

                                  20   considered his impairments only in isolation. Pl.’s Mot. at 18. Specifically, Plaintiff contends that

                                  21   “at no point does the ALJ discuss how the effects of [Plaintiff’s two impairments,] anxiety and

                                  22   personality disorder affect him in combination.” Id. However, “[a]n ALJ is not required to

                                  23   discuss the combined effects of a claimant’s impairments or [to] compare them to any listing in an

                                  24   equivalency determination, unless the claimant presents evidence in an effort to establish

                                  25   equivalence.” Burch, 400 F.3d at 683. Plaintiff points to no such evidence here, nor does he

                                  26   identify any particular listing that he meets or equals, much less explain how he meets or equals it.

                                  27   Merely alleging ALJ error does not warrant remand. See Molina, 674 F.3d at 1111 (a court “may

                                  28   not reverse an ALJ’s decision on account of an error that is harmless” and “‘the burden of showing
                                                                                        30
                                   1   that an error is harmful normally falls upon the party attacking the agency’s determination’”)

                                   2   (quoting Shinseki v. Sanders, 556 U.S. 396, 409 (2009)).

                                   3          In any event, the ALJ specifically acknowledged that she considered Plaintiff’s

                                   4   impairments in combination. AR 19. She also cited specific evidence in support of her decision,

                                   5   including Plaintiff’s reports that he does not need special reminders to complete his grooming

                                   6   needs and take his medication; that he is able to pay bills, count change, and handle a savings

                                   7   account; that treatment notes describe him as alert and cooperative, with “good understanding,”

                                   8   and that he communicates comfortably; that he attended college; that he has a girlfriend and is able

                                   9   to live with a roommate and able to go out on his own, including shopping; that he watches

                                  10   television, plays games on his phone, makes his bed, does laundry, and sweeps; and that he

                                  11   reported no problem taking care of his personal care needs like dressing and bathing. AR 19-20.

                                  12   Although Plaintiff disagrees with the ALJ’s evaluation of the evidence, he does not cite any
Northern District of California
 United States District Court




                                  13   treatment records to rebut the ALJ’s findings.

                                  14          Since the record reflects no more than moderate mental limitations, the Court finds the

                                  15   ALJ properly evaluated the relevant evidence. And, since Plaintiff did not have at least two

                                  16   marked limitations or one marked limitation and repeated episodes of decompensation, he did not

                                  17   meet a mental disorder listing. See 20 C.F.R., Pt. 404, Subpt. P, App’x 1, § 12.00C. Accordingly,

                                  18   the Court finds the ALJ’s determination that Plaintiff’s impairments did not meet or equal a listed

                                  19   impairment was supported by substantial evidence in the record as a whole, and the decision must

                                  20   be affirmed.

                                  21   G.     RFC
                                  22          Next, Plaintiff argues the ALJ erred in determining his RFC. Consisting of two sentences,

                                  23   Plaintiff’s entire argument is as follows: “Had the ALJ not erred in evaluating the medical

                                  24   evidence, she would have included [his] moderate and marked mental impairments in his RFC.

                                  25   AR 532-533, 536-537. The ALJ’s determination of [his] RFC is based on legal error, and is not

                                  26   supported by substantial evidence.” Pl.’s Mot. at 19. In response, Defendant argues the ALJ

                                  27   discusses the evidence of record supporting here RFC assessment throughout the decision and,

                                  28   “[r]ather than responding to this evidence, Plaintiff simply declares that greater limitations were
                                                                                        31
                                   1   warranted.” Def.’s Mot. at 22.

                                   2           RFC is the most a claimant can do despite his limitations. 20 C.F.R. § 404.1545(a)(1). It

                                   3   is assessed by considering all the relevant evidence in a claimant’s case record. Id.; see also

                                   4   Richardson v. Perales, 402 U.S. 389, 401 (1971). When a case is before an ALJ, it is the ALJ’s

                                   5   responsibility to assess a claimant’s RFC. 20 C.F.R. § 404.1546(c); see also Vertigan v. Halter,

                                   6   260 F.3d 1044, 1049 (9th Cir. 2001) (“It is clear that it is the responsibility of the ALJ, not the

                                   7   claimant's physician, to determine residual functional capacity.”). “Generally, the more consistent

                                   8   an opinion is with the record as a whole, the more weight [the ALJ] will give to that opinion.” 20

                                   9   C.F.R. § 416.927(c)(4).

                                  10           After consideration of the record, the ALJ found Plaintiff could perform light work, as

                                  11   defined in 20 C.F.R. § 404.1567(b), with the following limitations: he could lift and or carry 20

                                  12   pounds occasionally and 10 pounds frequently; sit, stand, or walk six hours each in an eight-hour
Northern District of California
 United States District Court




                                  13   workday; frequently perform all postural activities; and his is limited to simple work, with routine

                                  14   and repetitive tasks; he could occasionally interact with the general public, coworkers, and

                                  15   supervisors. AR 20. Although Plaintiff argues the ALJ erred in evaluating the evidence, the Court

                                  16   disagrees. As discussed above, the ALJ correctly assigned little weight to Dr. Wiebe’s and Mr.

                                  17   Inesi’s opinions because the marked limitations opined therein were inconsistent with the evidence

                                  18   of record, including Plaintiff’s limited treatment and normal mental status findings. Further, the

                                  19   Court notes that RFC is an administrative finding, not a medical determination, and need not

                                  20   match any physician’s opinion. See 20 C.F.R. § 416.927(d)(2) (“Although we consider opinions

                                  21   from medical sources on issues such as . . . your residual functional capacity . . . the final

                                  22   responsibility for deciding these issues is reserved to the Commissioner”); Vertigan, 260 F.3d at

                                  23   1049 (“[i]t is clear that it is the responsibility of the ALJ, not the claimant’s physician, to

                                  24   determine residual functional capacity”). The ALJ is responsible for assessing a claimant’s RFC

                                  25   based on the record as a whole. See 20 C.F.R. § 416.945(a).

                                  26           Accordingly, the Court finds substantial evidence supports the ALJ’s RFC assessment and

                                  27   the ALJ’s decision must be affirmed.

                                  28
                                                                                          32
                                   1   H.       Step Five

                                   2            At step five, the ALJ considered Plaintiff’s age, education, work experience, and RFC and

                                   3   found he was not disabled because jobs exist in significant numbers in the national economy that

                                   4   he could perform. AR 24. Plaintiff argues the ALJ’s finding is insufficient because it is not

                                   5   supported by vocational expert testimony. Pl.’s Mot. at 20. He notes the ALJ made nonexertional

                                   6   limitation findings (see AR 19-20 (moderate limitations in understanding, remembering or

                                   7   applying information; moderate limitation in interacting with others; moderate limitations of

                                   8   concentrating, persisting or maintain pace; and mild limitations of adapting and managing

                                   9   himself)), yet made no mention of these limitations in her RFC findings. Pl.’s Mot. at 20.

                                  10   Plaintiff further argues the ALJ’s analysis under SSR 85-15 was in error because she “seems to

                                  11   suggest that ‘interaction with the general public, coworkers and supervisors’ is somehow

                                  12   qualitatively different that the ability to ‘respond appropriately to supervision, coworkers and
Northern District of California
 United States District Court




                                  13   usual work situations.’” Id. at 21. Finally, Plaintiff argues the ALJ failed to assess how his

                                  14   nonexertional limitations erode the occupational base as required by SSR 9-9p. Id.

                                  15            In response, Defendant argues the ALJ’s citation to SSR 85-15 “is on point and provides

                                  16   sufficient support for the conclusion that the non-exertional limitations, including the limitation to

                                  17   non-public tasks, have little effect on the occupational base of unskilled work at all exertional

                                  18   levels.” Def.’s Mot. at 22. Defendant further argues the ALJ was not precluded from relying

                                  19   upon the grids rather than a vocational expert’s testimony because Plaintiff’s nonexertional

                                  20   limitations do not significantly limit the range of work permitted by his exertional limitations. Id.

                                  21   at 23.

                                  22            1.     Legal Standard
                                  23            At step five of the sequential analysis, which occurs after a finding that a severe

                                  24   impairment prevents a claimant from performing past work, the burden shifts to the Commissioner

                                  25   to show that Plaintiff can perform other substantial gainful activity and a “significant number of

                                  26   jobs exist in the national economy” which he can perform. 20 C.F.R. §§ 404.1520(g);

                                  27   404.1560(c); Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001). Where a claimant suffers

                                  28   from exertional impairments, the ALJ refers to the medical-vocational guidelines or “grids,” which
                                                                                          33
                                   1   “present, in table form, a short-hand method for determining the availability and numbers of

                                   2   suitable jobs for a claimant.” Lounsburry, 468 F.3d at 1114 (citing Tackett, 180 F.3d at 1101).

                                   3   “The grids categorize jobs by their physical-exertional requirements, and set forth a table for each

                                   4   category.” Id. “A claimant’s placement with the appropriate table is determined by applying a

                                   5   matrix of four factors identified by Congress—a claimant’s age, education, previous work

                                   6   experience, and physical ability. For each combination of these factors, they direct a finding of

                                   7   either ‘disabled’ or ‘not disabled’ based on the number of jobs in the national economy in that

                                   8   category of physical-exertional requirements.” Id. at 1114-15 (citing Tackett, 180 F.3d at 1101).

                                   9           In cases where the claimant has only exertional limitations, “the rule is simple: the grids

                                  10   provide the answer. Where the grids dictate a finding of disability, the claimant is eligible for

                                  11   benefits; where the grids indicate that the claimant is not disabled, benefits may not be awarded.”

                                  12   Cooper v. Sullivan, 880 F.2d 1152, 1155 (9th Cir. 1989). Where a claimant suffers only non-
Northern District of California
 United States District Court




                                  13   exertional limitations, the grids are inappropriate, and the ALJ must rely on other evidence.

                                  14   Lounsburry, 468 F.3d at 1115. “The reason for this limitation on the grids’ application is that,

                                  15   despite having the residual functional capacity to perform a full range of unskilled occupations at a

                                  16   given exertional level, a claimant may not be able to adjust to these jobs because of non-exertional

                                  17   limitations.” Id. “In particular, non-exertional impairments—including postural and manipulative

                                  18   limitations such as difficulty reaching, handling, stooping, climbing, crawling, or crouching—

                                  19   may, if sufficiently severe, limit a claimant’s functional capacity in ways not contemplated by the

                                  20   grids.” Id. Where a claimant suffers from both exertional and non-exertional limitations, the ALJ

                                  21   must still consult the grids first. Id.

                                  22           Alternatively, the ALJ may call a vocational expert “to testify as to (1) what jobs the

                                  23   claimant, given his or her functional capacity, would be able to do; and (2) the availability of such

                                  24   jobs in the national economy.” Tackett, 180 F.3d at 1101; see also SSR 00-4p1, 2000 WL

                                  25   1898704 at *2 (“In making disability determinations, we rely primarily on the DOT . . . for

                                  26   information about the requirements of work in the national economy.”).

                                  27           2.      Analysis
                                  28           As noted above, the ALJ found Plaintiff could perform light work with certain exertional
                                                                                         34
                                   1   limitations: he could lift and or carry 20 pounds occasionally and 10 pounds frequently; sit, stand,

                                   2   or walk six hours each in an eight-hour workday; frequently perform all postural activities; and his

                                   3   is limited to simple work, with routine and repetitive tasks; he could occasionally interact with the

                                   4   general public, coworkers, and supervisors. AR 20. She also determined Plaintiff had

                                   5   nonexertional limitations, but they “had little or no effect on the occupational base of unskilled

                                   6   light work.” AR 24. The ALJ did not call a vocational expert.

                                   7          Plaintiff first argues the ALJ was required to consult a vocational expert because the grids

                                   8   do not accurately describe his abilities and limitations. Pl.’s Mot. at 20. However, the mere

                                   9   existence of nonexertional limitations “does not automatically preclude application of the grids.”

                                  10   Tackett, 180 F.3d at 1101. Use of the grids is only precluded if the ALJ determines that the

                                  11   “claimant’s non-exertional limitations significantly limit the range of work permitted by his

                                  12   exertional limitations.” Id. at 1102. Further, where a claimant suffers from both exertional and
Northern District of California
 United States District Court




                                  13   nonexertional limitations, the ALJ must consult the grids first. Lounsburry, 468 F.3d at 1115.

                                  14   Here, the ALJ specifically considered Plaintiff’s nonexertional limitations and found they would

                                  15   not have a significant limitation on the relevant job base. AR 24. The record supports this

                                  16   finding, with frequently unremarkable mental status findings and limited treatment throughout.

                                  17   AR 23, 441, 450, 506, 510, 514, 516-33, 548. As such, it was not error for the ALJ to consult the

                                  18   grids. Lounsburry, 468 F.3d at 1115.

                                  19          Plaintiff next argues the ALJ erred because she misstates the nonexertional limitations in

                                  20   the context of SSR 85-15 and 96-9p. Pl.’s Mot. at 21. Ruling 85-15 provides that “[i]f a person

                                  21   has a severe medically determinable impairment which, though not meeting or equaling the

                                  22   criteria in the Listing of Impairments, prevents the person from doing past relevant work, it must

                                  23   be determined whether the person can do other work.” 1985 WL 56857, at *1. Ruling 96-9p

                                  24   provides that “once it has been determined that an individual is not engaging in substantial gainful

                                  25   activity and has a ‘severe’ medically determinable impairment(s) which, though not meeting or

                                  26   equaling the criteria of any listing, prevents the individual from performing past relevant work

                                  27   (PRW), it must be determined whether the individual can do any other work, considering the

                                  28   individual’s RFC, age, education, and work experience.” 1996 WL 374185, at *1.
                                                                                        35
                                   1          The Court finds the ALJ correctly applied these standards. Although Plaintiff argues the

                                   2   ALJ’s RFC finding makes no mention of his nonexertional limitations, the ALJ specifically

                                   3   considered these limitations and found they would not have a significant limitation on the relevant

                                   4   job base. AR 24 (“as long as the claimant is able [to] understand, remember, and carry out simple

                                   5   instructions, make judgments that are commensurate with the functions of unskilled work, respond

                                   6   appropriately to supervision, co-workers and usual work situations, deal with changes in a routine

                                   7   work setting, the unskilled occupation base is not eroded.”). The ALJ also noted that

                                   8   “[i]nteraction with the general public, coworkers, and supervisors is not one of the basic mental

                                   9   demands generally required by competitive, remunerative work, the limitation of which would

                                  10   substantially erode the occupational base.” Id. Even if an individual has the ability to do less than

                                  11   a full range of work, this “does not necessarily equate with a decision of ‘disabled.’” SSR 96-9p,

                                  12   1996 WL 374185, at *1. “[C]onsideration must still be given to whether there is other work in the
Northern District of California
 United States District Court




                                  13   national economy that the individual is able to do, considering age, education, and work

                                  14   experience.” Id.

                                  15          The grids provide that “[t]he functional capacity to perform a wide or full range of light

                                  16   work represents substantial work capability compatible with making a work adjustment to

                                  17   substantial numbers of unskilled jobs, and, thus, generally provides sufficient occupational

                                  18   mobility even for severely impaired individuals who are not of advanced age and have sufficient

                                  19   educational competencies for unskilled work.” 20 C.F.R. Part 404, Subpart P, App. 2, §

                                  20   202.00(b). Here, Plaintiff’s limitations cannot be said to deprive him of the functional capacity to

                                  21   perform a wide range of light work. Moreover, an individual capable of performing light work is

                                  22   also capable of performing sedentary work (in the absence of limiting factors not present here), as

                                  23   noted in the grids. 20 C.F.R. § 416.967(b); id. Part 404, Subpart P, App. 2, § 202.00(a).

                                  24   Therefore, the ALJ did not err by concluding that Plaintiff’s nonexertional limitations were

                                  25   insufficiently severe to warrant vocational expert testimony. See SSR 96-9p (noting that postural

                                  26   limitations related to climbing, balancing, kneeling, crouching, or crawling “would not usually

                                  27   erode the occupational base for a full range of unskilled sedentary work” and that “restriction to

                                  28   occasional stooping” would “only minimally erode the unskilled occupational base of sedentary
                                                                                        36
                                   1   work”); SSR 85-15 (noting that limitations in climbing and balancing “would not ordinarily have a

                                   2   significant impact on the broad world of work”; limitations in kneeling and crawling would have

                                   3   almost no impact on the occupational base; and limitations in crouching would limit the

                                   4   occupational base for “medium, heavy, and very heavy jobs,” but not for light or sedentary work;

                                   5   and “[i]f a person can stoop occasionally . . . the sedentary and light occupational base is virtually

                                   6   intact”).

                                   7           The ALJ also did not err in determining that Plaintiff’s mental limitations were

                                   8   insufficiently severe to warrant vocational expert testimony. As discussed above, Plaintiff was

                                   9   assessed with only mild to moderate limitations in some areas of mental functioning, and the ALJ

                                  10   properly concluded that his mental impairments were insufficiently severe to warrant vocational

                                  11   expert testimony. See Hoopai v. Astrue, 499 F.3d 1071, 1077 (9th Cir. 2007) (holding that step-

                                  12   two findings that claimant was moderately limited in several areas of mental functioning did not
Northern District of California
 United States District Court




                                  13   preclude ALJ's reliance on grids without use of vocational expert).

                                  14           Accordingly, the Court finds the ALJ’s step five determination is supported by substantial

                                  15   evidence in the record and free of legal error. The decision must therefore be affirmed.

                                  16                                           VI.   CONCLUSION
                                  17           For the reasons discussed above, the Court DENIES Plaintiff’s Motion for Summary

                                  18   Judgment and GRANTS Defendant’s Cross-Motion for Summary Judgment. The Court shall

                                  19   enter a separate judgment, after which the Clerk of Court shall terminate the case.

                                  20           IT IS SO ORDERED.

                                  21

                                  22   Dated: September 16, 2019

                                  23

                                  24                                                                 THOMAS S. HIXSON
                                                                                                     United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         37
